Citation Nr: 1714941	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a urinary tract disorder, claimed as a urethral stricture.

2. Entitlement to service connection for a right foot disorder, to include as secondary to residuals of a left second metatarsal stress fracture. 

3. Entitlement to a compensable rating for residuals of a left second metatarsal stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1980 to January 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing on appeal. VA scheduled the Veteran for a hearing date in August 2012, but he failed to show without good cause. Therefore, the request for a hearing in this appeal is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

This matter was previously before the Board in December 2015 and August 2016. In December 2015, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim for a urinary tract disorder. All three issues currently on appeal were then remanded for the development of additional medical evidence in December 2015 and August 2016. The August 2016 Board remand directives indicated that the Veteran should receive a VA examination for both his claimed urinary tract and foot conditions. VA subsequently determined that the evidence of record was sufficient to permit a qualified medical practitioner to render an opinion regarding the Veteran's urinary tract disorder, and an opinion was produced in August 2016. The Veteran was twice scheduled for a VA examination of his feet that he did not attend. The Board finds that these actions constituted substantial compliance with its previous remand directives and that this case was appropriately returned to the Board for adjudication. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case. The August 2016 VA opinion regarding the Veteran's urinary tract condition stated that the Veteran was diagnosed with hypospadias, a birth defect in which the opening of the urethra is not located at the tip of the penis, prior to his enlistment. However, the examiner failed to provide an explanation for this finding.  Significantly, the first recorded diagnosis of hypospadias in the Veteran's file does not appear until a treatment note from August 1980, six months after the Veteran's active service began. The diagnosis is repeated in treatment notes and notes of examinations throughout 1981 and then reappears in post-service VA treatment notes from February 2011.

Furthermore, while hypospadias is a birth defect that occurs during fetal development, the diagnosis is contradicted by some of other medical evidence of record in this case. At the time of his enlistment, the Veteran submitted medical records (now included with the Veteran's STRs in the Veteran's electronic claims file) detailing his history of urethral dilation procedures from his youth. These documents indicate a history of urethral strictures and dilation procedures dating back to 1971. These treatment records are notable for the lack of a diagnosis of hypospadias, despite repeated treatment on the Veteran's urethra. One note from November 1971 indicated that the "uretal orifice appeared normal."

Given the consequences that a hypospadias diagnosis has for the outcome of the Veteran's claim and the conflicting evidence in the record, the Board finds it prudent to remand this case for another VA examination before rendering a final adjudication in this matter. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the Veteran's claim for service connection for a right foot disorder and increased rating for the left foot, the Board has noted the arguments of the Veteran's representative with regard to the Veteran's non-attendance of two VA foot examinations. Essentially, the Veteran's representative claims that the Veteran's claims file does not indicate that the Veteran received notice of these examinations. However, it appears that VA used the same procedures to schedule the two most recent examinations that were used previously to schedule the Veteran's prior examinations. On all previous occasions, these procedures were sufficient to alert the Veteran to the scheduled time of an examination, even if he subsequently had to request that an examination be rescheduled.

The failure to attend a VA examination without good cause will cause VA to evaluate an original service connection claim based on the other evidence of record. The failure to attend a VA examination in a reopened claim or a claim for increase without good cause will result in the claim's denial. 38 C.F.R. § 3.655 (2016). The Veteran's representative asserts that the Veteran was not advised of these consequences. However, the several Statements of the Case and the Supplemental Statements of the Case provided to the Veteran over the course of his appeal all advise the Veteran of the consequences of failing to attend an examination.

Nevertheless, the Board finds it prudent to remand the Veteran's claims for a right foot condition and an increased rating for the residuals of a left second metatarsal fracture for an examination because the Veteran's urinary tract disorder claim is being similarly remanded.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2. Once updated VA records are obtained and associated with the file, schedule the Veteran for a VA examination to assess the nature and likely etiology of his claimed urinary tract disorder. The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Hypospadias. The examiner should determine whether the Veteran has hypospadias. If so, the examiner should state whether hypospadias is congenital defect or congenital disease. For these purposes, a "defect" is a condition incapable of improvement or deterioration, and a "disease" is a condition that is capable of change, improvement, or deterioration. VAOPGCPREC 82-90, citing Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954).

If the examiner determines that the Veteran's hypospadias is a congenital defect, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service, including the requirement that the Veteran hold his urine for long periods of time during physical training and marches, superimposed additional disease or injury on his hypospadias condition. Alternatively, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected varicocele superimposed additional disease or injury on his hypospadias.

If the examiner determines that the Veteran's hypospadias is a congenital disease, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service, including the requirement that the Veteran hold his urine for long periods of time during physical training and marches, permanently aggravated the Veteran's hypospadias beyond the course of its natural progression.
Alternatively, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected varicocele permanently aggravated the Veteran's hypospadias beyond its natural progression.

In rendering an opinion with regard to the condition of hypospadias, the examiner should discuss the apparently conflicting medical evidence regarding the condition in the Veteran's file, including the absence of any diagnosis of hypospadias during the Veteran's initial urethral dilation procedures in the 1970s.

(b) If the examiner concludes that the Veteran does not have hypospadias, the examiner should state whether any chronic urinary tract disability shown during this appeal clearly and unmistakably pre-existed service?  That is, can reasonable minds differ in deciding whether a chronic urinary tract disorder existed prior to service? If reasonable minds could only conclude that a urinary tract disorder existed prior to service, is it at least as likely as not that such a disability was permanently aggravated by the Veteran's period of active service, to include the requirement that the Veteran hold his urine for long periods of time during physical training and marches?

(c) If reasonable minds could differ in concluding whether a urinary tract disorder existed prior to service, is it at least as likely as not (50 percent or greater probability) that any chronic urinary tract disability shown during this appeal is etiologically related to service, to include the requirement that the Veteran hold his urine for long periods of time during physical training and marches?

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed urinary tract disability was caused or permanently aggravated by a left varicocele?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. In doing so, the examiner should also comment on the medical opinions already of record in this matter, expressing agreement or disagreement with the conclusion reached in those opinions, and explaining the rationale for the agreement or disagreement.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must explain why the opinion sought cannot be offered without resort to speculation.

3. Once updated VA records are obtained and associated with the file, schedule the Veteran for a VA examination to assess the nature and likely etiology of his claimed right foot disorder, and to assess the current severity of his service-connected residuals of a left second metatarsal stress fracture. The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) For each right foot disorder diagnosed, was it at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service?
(b) For each right foot disorder diagnosed, was it at least as likely (50 percent or greater probability) caused or permanently aggravated by the Veteran's service-connected residuals of a left second metatarsal stress fracture.  In responding to this question, the examiner must specifically consider and discuss the Veteran's assertion that the residuals from his left second metatarsal stress fracture cause him to walk with a limp and add stress to his right foot.

(c) Address the nature and extent of any residuals of a left second metatarsal stress fracture to include any functional limitation of left foot motion, and any other functional impairment of the left foot. It should be noted whether there is additional loss of left foot motion with repetitive movement. The joints involved should also be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, or the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, it should be so stated and the provider must explain why that is so.

4. For all VA examinations scheduled, the Veteran and his representative should receive notice of the examination including the consequences of failing to attend an examination without good cause pursuant to 38 C.F.R. § 3.655. This notice should be documented in the claims file.

5. After the above development has been completed, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit is denied, or less than the full benefit is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and the requisite opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

